       Case
         Case:
            3:17-cv-05235-WHA
               18-80008, 01/16/2019,
                                 Document
                                     ID: 11155608,
                                            112 Filed
                                                   DktEntry:
                                                      01/16/19
                                                             4, Page
                                                                 Page11ofof11

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                  November 5, 2018


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: Department of Homeland Security, et al.
          v. Regents of the University of California, et al.
          No. 18-587
          (Your No. 18-80008)


Dear Clerk:

     The petition for a writ of certiorari in the above entitled case was filed on
November 5, 2018 and placed on the docket November 5, 2018 as No. 18-587.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Jeffrey Atkins
                                        Deputy Clerk
